COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER OF ABATEMENT

Appellate case name:        Katrina Marie Weibel v. Nicholas Jay Streeby

Appellate case number:      01-18-00058-CV

Trial court case number:    16-1394-F425

Trial court:                425th District Court of Williamson County

       Appellant, Katrina Marie Weibel, has filed a notice of appeal of the trial court’s
order in a suit affecting the parent-child relationship. On February 27, 2018, court
reporter Lynette Thorpe filed a ten-volume reporter’s record. After appellant filed her
supplemental request for a reporter’s record, we directed Lynette Thorpe, court reporter,
Teresa Hall, or substitute court reporter, to file in this Court (1) the following reporter’s
records as requested by appellant or (2) an information sheet notifying the Clerk of this
Court as to the availability of such reporter’s records:
        (1)    “5/20/2016’s records, in relation to” the “Motion to Withdraw,” “Petition
               for Ex Parte Writ,” “Writ of Attachment,” and “Further Temporary Order”;
       (2)     “9/6/2017 & 9/7/2016’s records, in relation to” the “Further Temporary
               Orders,” and “Protective Order”;
       (3)     “7/6/2016 Hearing.”
In response, Lynette Thorpe filed a “Supplemental Transcript of Proceedings” of a July 7,
2016 hearing, and Teresa Hall filed a reporter’s record of a September 7, 2016 hearing.
       Lynette Thorpe also notified the Clerk of this Court that “[o]n 09/06/17, [she] was
not working in the 425th and [is] unaware as to who the reporter was” and “[o]n 5/20/16,
the court reporter was Sherri Linder.” We then directed Sherri Linder, the court reporter
of the 425th District Court, or substitute court reporter to file in this Court (1) the
“5/20/2016’s records” and “9/6/2017 . . . records,” as set out above or (2) an information
sheet notifying the Clerk of this Court as to the availability of such reporter’s records by
August 23, 2018. On September 5, 2018, Sherri Linder filed a reporter’s record of the
May 20, 2016 hearing, “Motion to Withdraw/Motion for Issuance of Writ of
Attachment/Motion for Further Temporary Orders.” And, she notified the Clerk of this
Court that she “was not the reporter on 9/6/17.” To date, we have not received a response
regarding a reporter’s record of any hearing on September 6, 2017. And, appellant has
filed a motion “request[ing] the court to resolve the issue.” The motion is granted.
       Texas Rule of Appellate Procedure 34.6(f) provides that, in certain circumstances,
an appellant is entitled to a new trial when the reporter’s record is lost or missing. TEX. R.
APP. P. 34.6(f); see Morris v. Aguilar, No. 03-08-00022-CV, 2013 WL 1831457, at *1
(Tex. App.—Austin Apr. 26, 2013, no pet.) (mem. op.). Accordingly, we abate the
appeal and remand the case to the trial court. The trial court is directed to conduct a
hearing to:
         1) determine whether any hearing on September 6, 2017 was stenographically
            or otherwise recorded and whether the court reporter is able to prepare,
            certify, and file a transcription of any testimony, argument, or other
            proceedings;
         2) determine whether appellant timely requested a reporter’s record of any
            hearing held on September 6, 2016;
         3) determine whether, without appellant’s fault, any record of a September 6,
            2017 hearing has been lost or destroyed or—if the proceedings were
            electronically recorded—a significant portion of any recording has been lost
            or destroyed or is inaudible;
         4) determine whether any lost, destroyed, or inaudible portion of the record is
            necessary to the appeal’s resolution; and
         5) determine whether the parties can agree on the replacement of any lost,
            destroyed, or inaudible portions of the record
See id. The trial court shall make appropriate findings of fact and conclusions of law with
regard to these issues.
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s findings and conclusion and any orders with the Clerk of this Court within 30
days of the date of this order. The court reporter is directed to file a reporter’s record of
the hearing within 30 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: September 11, 2018